16 F.3d 408NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jackie Ray BEASLEY, Plaintiff-Appellant,v.William DUNCIL, Warden of the Huttonsville CorrectionalCenter;  Manfred G. Holland, Deputy Commissioner of theDepartment of Corrections;  Ronald Gregory, Commission ofthe Department of Corrections;  Joseph Skaff, Secretary,West Virginia Department of Public Safety;  Karen Shoemaker,Department of Corrections;  Bill Forbes, Kanawha CountyProsecutor, Defendants-Appellees,andWilliam Anthony WAGNER, Plaintiff-Appellant,and James William BERRY, Plaintiff,v.Gaston CAPERTON, Governor of the State of West Virginia,Defendant-Appellee,andWilliam Anthony WAGNER, Plaintiff.
Nos. 92-6609, 92-7205.
United States Court of Appeals,Fourth Circuit.
Submitted:  Dec. 16, 1993.Decided:  Jan. 10, 1994.

Appeals from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden, II, Chief District Judge.  (CA-91-543-2, CA-92-1-2)
Jackie Ray Beasley, William Anthony Wagner, James William Berry, Appellants Pro Se.
Jan L. Fox, STEPTOE & JOHNSON, Charleston, West Virginia;  Mary Beth Kershner, Assistant Attorney General, Jeffrey K. Matherly, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for Appellees.
S.D.W.Va.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
These consolidated cases present the question of whether the Appellants, all West Virginia inmates, have a liberty interest in work release under West Virginia law.  These cases were placed in abeyance pending a decision on this issue in the fully-counseled case of Hundley v. Skaff, --- F.3d ----, No. 92-1734 (4th Cir.  Nov. 18, 1993), which was recently argued and decided adversely to the Appellants after this Court, adopting the district court's decision,1 determined that all of the statutory and regulatory language relevant to work release in West Virginia was discretionary only, and thus did not give rise to a liberty interest warranting procedural protections.


2
In light of our decision in Hundley, we grant in forma pauperis status, but affirm the district court's denial of relief and denial of reconsideration under Fed.R.Civ.P. 59 in Nos. 92-7205 and 93-6017.2  We likewise affirm the district court's denial of relief in No. 92-6609.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 Beasley v. Duncil, 792 F.Supp. 485 (S.D.W. Va.1992)


2
 Because these Appellants filed timely Rule 59 motions, the appeal period was tolled, Fed.  R.App. P. 4(a)(4), and these appeals are timely